Case 1:19-cv-14409-NLH-KMW Document 14 Filed 05/14/20 Page 1 of 4 PageID: 685



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


      ANTHONY EDWARDS and MARVIN
      MINNEY, JR.,
                                          Civil No. 19-14409
                   Plaintiffs,
                                          ORDER TO SHOW CAUSE
           v.

      WELLS FARGO BANK NATIONAL
      ASSOCIATION, WELLS FARGO HOME
      MORTGAGE, KELLEY CHRISTINE
      BUTIKOFER, JASON P. BRUMM,
      WANDA MOODY, SAMUEL C.
      SHELLEY, SANDRA LONG, and GBG
      PROPERTIES, LLC,

                   Defendants.


HILLMAN, District Judge

       WHEREAS on May 13, 2020, this Court received a compact disk

of unknown origin and containing unknown contents from counsel

for Plaintiffs, Joshua Louis Thomas, Esq. (the “May 13 Disk”);

and

       WHEREAS counsel did not include a cover letter or other

explanation of what information the May 13 Disk may contain; and

       WHEREAS a review of the docket in this matter reveals that

whatever information Plaintiffs or counsel wish to communicate
Case 1:19-cv-14409-NLH-KMW Document 14 Filed 05/14/20 Page 2 of 4 PageID: 686



to this Court has not been filed upon the docket in this action; 1

and

      WHEREAS our Local Civil Rules make clear that all material

to be considered by the Court and submitted by counsel

registered to practice before this Court shall be submitted, in

the first instance, by electronic filing on the District’s

CM/ECF system, see L. Civ. R. 5.2; and

      WHEREAS this Court also requires courtesy copies be

submitted to it “in paper form without a CD[,]” see L. Civ. R.

5.2; and

      WHEREAS based upon receipt of the May 13 Disk and the

absence of material filed upon the docket, on May 13, 2020, the

Court contacted Thomas by telephone to inquire about the

contents of the May 13 Disk; and

      WHEREAS Thomas indicated the May 13 Disk contained PDF

documents he was ordered to submit to this Court by another

court; 2 and


1 While the May 13 Disk does not necessarily reveal a relation to
this action, the Court is aware of only one other matter pending
before it involving Joshua Louis Thomas, Esq. The Court assumes
that the May 13 Disk contains information relevant to this
action. If the Court’s assumption is incorrect, Plaintiffs or
counsel shall so alert this Court in responding to this Order.

2 To the extent the court ordering Thomas to make such a
submission to this Court did so as a sanction or censure of some
sort, Thomas is reminded of his obligations under Local Civil
Rule 104.1(b)(1), which states that “[a]ny attorney admitted to
practice before this Court shall, upon being subjected to public
                                     2
Case 1:19-cv-14409-NLH-KMW Document 14 Filed 05/14/20 Page 3 of 4 PageID: 687



      WHEREAS Thomas was unable to recall the precise contents of

the May 13 Disk and was unable to recall the judge or court that

required him to make such a submission; and

      WHEREAS without further explanation from Thomas, this Court

cannot determine whether the material on the May 13 Disk may be

relevant to this action, including the hearing scheduled for

later this month; and

      WHEREAS therefore, Thomas will be Ordered to, within five

(5) days of this Order, (1) file the contents of the May 13 Disk

on the docket in this action via CM/ECF; (2) identify and

explain for this Court, by letter to be filed on the docket, the

contents of the May 13 Disk; (3) identify the judge and court

ordering him to make such a submission; (4) identify the matter,

including by providing the docket number and court, in which the

order was issued, and (5) provide and identify the order or

other directive from a court requiring submission of the May 13

Disk; and

      WHEREAS the Court also invites Thomas to submit any further

explanation of this material that he deems appropriate; and

      THEREFORE,

      IT IS on this    14th     day of   May   , 2020



discipline by any other court of the United States or the
District of Columbia, or by a court of any state, territory,
commonwealth or possession of the United States, promptly inform
the Clerk of this Court of such action.”
                                     3
Case 1:19-cv-14409-NLH-KMW Document 14 Filed 05/14/20 Page 4 of 4 PageID: 688



      ORDERED that Thomas shall, within five (5) days of this

Order, (1) file the contents of the May 13 Disk on the docket in

this matter via CM/ECF; (2) identify and explain for this Court,

by letter to be filed on the docket, the contents of the May 13

Disk; (3) identify the judge and court ordering him to make such

a submission; (4) identify the matter, including by providing

the docket number and court, in which the order was issued; and

(5) provide and identify the order or other directive from a

court requiring submission of the May 13 Disk; and it is further

      ORDERED that the Clerk shall serve copies of this Order

upon all Plaintiffs via regular mail.



                                          _s/ Noel L. Hillman_____
  At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                     4
